                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

MICHAEL BLACK, AIS # 279868,                     )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )      CIVIL ACT. NO. 2:19-cv-616-ECM
                                                 )                   (WO)
STEVE MARSHALL, ALABAMA A.G.,                    )
                                                 )
      Defendant.                                 )

                                 OPINION and ORDER

       On August 30, 2019, the Magistrate Judge entered a Recommendation (doc. 3)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, the

Plaintiff’s motion to proceed in forma pauperis (doc. 2) is DENIED, and this case is

DISMISSED without prejudice for the Plaintiff’s failure to pay the filing and

administrative fees upon the initiation of this case.

      A separate Final Judgment will be entered.

      Done this 10th day of October, 2019.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
